Citation Nr: 0910949	
Decision Date: 03/24/09    Archive Date: 04/01/09

DOCKET NO.  05-29 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability, to include anxiety disorder.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

3.  Entitlement to service connection for irritable bowel 
syndrome (IBS), including as secondary to anxiety disorder.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1967 to 
April 1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Boise, 
Idaho, Department of Veterans Affairs (VA) Regional Office 
(RO), which in pertinent part, denied service connection for 
irritable bowel syndrome, anxiety disorder, and PTSD.  

In May 2006, the Veteran testified at a personal hearing 
before a Decision Review Officer (DRO).  A copy of the 
transcript is of record.

In June 2008, the Board remanded the claims for additional 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's anxiety disorder and PTSD did not exist 
prior to service.  

3.  There is no competent evidence of a nexus between the 
Veteran's acquired psychiatric disability, to include anxiety 
disorder, and his military service.  

4.  There is no competent evidence of a current diagnosis of 
PTSD.  

5.  Service connection is not in effect for any disability, 
and there is no competent evidence of a nexus between the 
Veteran's IBS and his military service.  



CONCLUSIONS OF LAW

1.  An acquired psychiatric disability, to include anxiety 
disorder, was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.303 (2008).

2.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2008).

3.  IBS was not incurred in or aggravated by service, nor is 
it secondary to service-connected disability.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 3.303, 3.310 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Decision  

The Veteran asserts that his acquired psychiatric disability, 
to include anxiety disorder, PTSD, and irritable bowel 
syndrome are related to his active military service.  
Throughout the pendency of this appeal, the Veteran has 
consistently stated that an undetected birth defect caused 
his anxiety disorder and PTSD, which were aggravated by his 
military service thereafter.  In addition, his anxiety 
disorder caused his IBS.  As such, he contends that service 
connection is warranted for his anxiety disorder, PTSD, and 
irritable bowel syndrome.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

A Veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  38 U.S.C.A. § 1111.  Only 
such conditions as are recorded in examination reports are to 
be considered as noted.  38 C.F.R. § 3.304(b).  

When no pre-existing condition is noted upon entry into 
service, the Veteran is presumed to have been sound upon 
entry, and the presumption of soundness arises.  The burden 
then shifts to VA to rebut the presumption of soundness by 
clear and unmistakable evidence that the Veteran's disability 
was both pre-existing and not aggravated by service.  Wagner 
v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  

The determination of whether there is clear and unmistakable 
evidence that a defect, infirmity, or disorder existed prior 
to service should be based upon "thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof."  38 C.F.R. § 3.304(b)(1).  

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 
(a), (b).  Aggravation of a pre-existing condition may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service); Akins v. Derwinski, 
1 Vet. App. 228, 231 (1991).

Once the presumption of soundness at entry has been rebutted, 
aggravation may not be conceded unless the pre-existing 
condition increased in severity during service, pursuant to 
38 C.F.R. § 3.306.  See VAOPGCPREC 3-2003 (July 16, 2003).  
In addition, the usual effects of medical and surgical 
treatment in service, provided to ameliorate a pre-existing 
condition, will not be considered service connected unless 
the disorder is otherwise aggravated by service.  38 C.F.R. § 
3.306(b)(1).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

A.  An Acquired Psychiatric Disability, to include Anxiety 
Disorder, and PTSD

At the outset, the Board acknowledges the Veteran's 
contention that service connection is warranted for his 
anxiety disorder and PTSD because both were aggravated by his 
military service.  However, the competent and credible 
evidence establishes that the Veteran's disorders did not 
exist prior to service.  On the Veteran's enlistment 
examination in June 1967, psychiatric evaluation of the 
Veteran was normal.  No psychiatric condition was "noted."  

Further, the presumption of soundness has not been rebutted 
by clear and unmistakable evidence.  See 38 U.S.C.A § 1111; 
38 C.F.R. § 3.304(b).  It is acknowledged that upon the 
Veteran's discharge in April 1970, psychiatric evaluation of 
the Veteran during the April 1970 discharge examination was 
abnormal.  He was diagnosed with paranoid personality.  In an 
addendum to the psychiatric evaluation conducted during the 
discharge examination, it was recommended that the Veteran 
receive an administrative discharge or he will continue to be 
an "ineffective [s]ervice member."  Ultimately, the Veteran 
received a general discharge, as reported in an April 1975 
letter.  

Additionally, in August 2008, the Veteran was afforded a VA 
examination.  In particular, the VA examiner was requested to 
review the claims file and examine the Veteran to determine 
whether his claimed anxiety disorder and PTSD are the result 
of a permanent aggravation of a mental condition that 
preexisted the Veteran's service.  In particular, the 
examiner acknowledged an April 2005 private medical statement 
by D.M., M.D.  This statement reports that results from a 
magnetic resonance image (MRI) scan of the Veteran's brain 
reveals an absent septum pellucidum and mild hypoplasia of 
the corpus callosum.  In the statement, Dr. D.M. explained 
that the hypoplasia of the corpus callosum could cause some 
abnormalities regarding the method by which a person 
processes information and may also be responsible for 
difficulties with emotions and relationships.  He concluded 
by saying that these changes "were almost certainly there at 
[the] [Veteran's] birth."  Through consultations with the 
Veteran's psychiatric provider and a VA staff neurologist, 
the VA examiner stated that Dr. D.M.'s assessment was a 
"very dim possibility and . . . could not be stated with any 
certainty at all."  After mental status examination of the 
Veteran and review of the claims file, the VA examiner 
concluded that it was unclear as to what type of psychiatric 
difficulties the Veteran may have had as a child, but it 
cannot be clearly said with any certainty that the Veteran's 
psychiatric disabilities were caused by or aggravated by his 
active military service.  

Although there is evidence of a paranoid personality disorder 
during service, there is no indication that the noted 
condition pre-existed service and resulted in an acquired 
psychiatric disorder, to include anxiety disorder and PTSD.  
The Board finds that the evidence does not clearly and 
unmistakably show that his claimed anxiety disorder and PTSD 
existed prior to service and that both were aggravated by 
service.  Accordingly, the presumption of soundness is not 
rebutted; therefore, the claims are treated as claims for 
service connection on a direct basis.  Wagner v. Principi, at 
1096.  See also VAOPGCPREC 3-2003.

Turning to the merits of the Veteran's claim of service 
connection for an acquired psychiatric disorder, to include 
anxiety disorder, on a direct basis, as previously mentioned, 
service treatment records reflect no complaints or treatment 
for a psychiatric condition, other than the reported 
diagnosis of paranoid personality during the discharge 
examination in April 1970.  

After discharge from service, the Board notes that the 
Veteran was diagnosed with a myriad of psychiatric 
disabilities, ranging from schizoaffective disorder, panic 
anxiety with agoraphobia, chronic anxiety disorder, 
somatization disorder, moderate dysthmic disorder, 
hypochrondriasis, panic disorder, schizoid personality 
disorder, schizotypal personality disorder, and atypical 
depression.  Private treatment records beginning in October 
1985 reflect treatment for the Veteran's psychiatric 
condition.  In May 1993, the Veteran was noted to have been 
prescribed Xanax for his anxiety disorder, and a February 
2005 VA examiner diagnosed the Veteran with anxiety disorder 
and schizotypal personality disorder.  

The Board notes, however, that not one of the treatment 
records or the February 2005 VA examination report 
etiologically relates the Veteran's current anxiety disorder 
to service or any event of service.  These records do not 
show that any psychiatric disorder, initially treated in 
1985, manifested as a chronic disease prior to that date, and 
reflect no reference to them as being related to military 
service.  In this case, the lack of any evidence of 
complaints or symptoms in the intervening years since active 
service must be considered as a factor, along with other 
factors concerning the Veteran's health and medical treatment 
during and after military service.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000); Forshey v. Principi, 284 F.3d 
1335 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).  

Additionally and as previously noted, the August 2008 VA 
examiner opined that the Veteran's current anxiety and 
depression were not caused by the Veteran's military service.  
The Board finds that there is no probative medical evidence 
suggesting a link between the Veteran's period of service and 
his current psychiatric condition, and service connection for 
such disability is not warranted.  

In regards to the Veteran's claim of service connection for 
PTSD, in order for service connection to be awarded for PTSD, 
three elements must be present:  (1) a current medical 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a) 
(2008); (2) medical evidence of a causal nexus between 
current symptomatology and a claimed inservice stressor; and 
(3) credible supporting evidence that the claimed inservice 
stressor actually occurred.  38 C.F.R. § 3.304(f) (2008); 
Cohen v. Brown, 10 Vet. App. 128 (1997).  

The Board acknowledges that several private medical records 
reflect a diagnosis of PTSD.  However, such a diagnosis is of 
questionable probative value.  Specifically, a March 2004 
private medical statement notes a diagnosis of PTSD due to 
several childhood events, which caused his PTSD to exacerbate 
during his military service.  Additionally, a private 
physician stated in a July 2004 private medical statement 
that the Veteran met the criteria for PTSD by DSM-IV on 
examination in April 2004.  Finally, an October 2005 private 
psychological assessment report indicates that the Veteran 
has PTSD by history and on examination.  On the other hand, 
the Veteran was afforded VA examinations in February 2005 and 
August 2008.  Both the February 2005 and August 2008 VA 
examiners diagnosed the Veteran with anxiety disorder and 
schizotypal personality disorder.  More importantly, the 
August 2008 VA examiner concluded that none of the Veteran's 
reported in-service incidents are verifiable or meet the 
diagnostic criteria for PTSD.  

In this case, there is no indication that the diagnosis of 
PTSD made by the three private physicians was based upon a 
review of the Veteran's claims file or his reported 
stressors.  In this regard, the Board rejects the PTSD 
diagnoses.  The Board is not bound to accept the diagnosis of 
PTSD if the evidence of record does not objectively support 
that diagnosis.  See Wood v. Derwinski, 1 Vet. App. 406 
(1991).  By contrast, the February 2005 and August 2008 VA 
examiners reviewed the Veteran's claims file and elicited 
history from the Veteran pertaining to his alleged stressors 
for his claimed PTSD.  Additionally, both VA examiners 
conducted comprehensive mental status examinations and 
psychological assessment testing.  The Board does find that 
the VA examiners, both stating that the Veteran has 
psychiatric disabilities other than PTSD, and the August 2008 
examiner specifically stating that the Veteran does not have 
a diagnosis of PTSD, constitutes the most persuasive evidence 
regarding the question of a current diagnosis of PTSD.  Thus, 
there is no competent medical evidence of any pertinent 
"disability;" thus, service connection cannot be granted.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (Court 
stated "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability," and held "[i]n 
the absence of proof of a present disability[,] there can be 
no valid claim"); Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992); see Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001) (symptoms alone, without a finding of an 
underlying disorder, cannot be service-connected).  

The Board recognizes the sincerity of the arguments advanced 
by the Veteran that his anxiety disorder and PTSD are related 
to his military service.  However, the resolution of issues 
that involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, 
requires professional evidence.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  It is true that the Veteran's lay 
statements may be competent to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  However, both anxiety disorder and PTSD 
require specialized training for a determination as to 
diagnosis and causation, and are therefore not susceptible of 
lay opinions on etiology.  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claims 
of entitlement to service connection for an acquired 
psychiatric disability, to include anxiety disorder, and 
PTSD, and the benefit-of-the-doubt rule is not for 
application.  See Gilbert, 1 Vet. App. at 55.

B.  Irritable Bowel Syndrome (IBS)

The Veteran also contends that his irritable bowel syndrome 
was incurred on a secondary basis as a result of his claimed 
in-service anxiety disorder.  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310(a) (2008).  

Secondary service connection may also be established for a 
nonservice-connected disability which is aggravated by a 
service connected disability.  In this instance, the Veteran 
may be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to 
implement the holding in Allen v. Brown, 7 Vet. App. 439 
(1995) for secondary service connection on the basis of the 
aggravation of a nonservice-connected disorder by service-
connected disability.  See 71 Fed. Reg. 52744 (2006).  The 
amendment sets forth language that requires that a baseline 
level of severity of the nonservice-connected disease or 
injury must be established by medical evidence created before 
the onset of aggravation.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

As noted above, service connection is not warranted for the 
Veteran's anxiety disorder.  Because the Veteran has not been 
granted service connection for anxiety disorder, his claim of 
entitlement to service connection for irritable bowel 
syndrome, claimed as secondary to anxiety disorder warrants 
no further consideration.  The claim must be denied as a 
matter of law.  38 C.F.R. § 3.310.  

The Board now turns to whether service connection is 
warranted on a direct basis for the Veteran's IBS.  Service 
treatment records reveal no complaints, treatments, or 
diagnosis of IBS, and clinical evaluation of the Veteran's 
genitourinary system, abdomen, and viscera were normal as 
noted on the April 1970 discharge examination.  

Post service treatment records reflect ongoing complaints and 
treatment for IBS beginning in October 1986.  A November 1989 
private medical statement states that the Veteran has 
received treatment for his IBS since October 1986, and a May 
1993 private medical statement indicated that the Veteran was 
prescribed Donnatal, as needed, to control his IBS.  More 
recently, a July 1999 private medical report listed IBS under 
the Veteran's past medical history, and the February 2005 VA 
examiner diagnosed him with IBS.  However, none of the 
treatment records state that the Veteran's IBS is related to 
his military service.  

In fact, based upon the evidence in the claims file, the 
first time the Veteran's IBS is shown is in October 1986, 
which is many years following the Veteran's discharge from 
service.  There is no objective medical evidence of record of 
the Veteran's IBS being incurred during his military service 
or immediately thereafter.  In this regard the Board also 
notes that the absence of evidence in support of an alleged 
fact clearly is an evidentiary circumstance that weighs 
against the existence of the alleged fact.  Forshey v. 
Principi, 284 F.3d 1335, 1363 (Fed. Cir. 2002) (negative 
evidence to mean that "which tends to disprove the existence 
of an alleged fact").  Given the service treatment records, 
the absence of complaint or treatment until many years after 
service, and the absence of any medical evidence relating the 
Veteran's IBS to service, the Board finds that the evidence 
weighs against the Veteran's claim.  

In addition to the foregoing, no medical professional has 
provided competent medical evidence linking the diagnosis of 
IBS to the Veteran's active service, and the Veteran has not 
alluded to the existence of any such opinion.  Thus, with no 
evidence of a nexus between IBS and service, service 
connection for IBS, is not warranted.  

The Board is aware of the Veteran's contentions that his IBS 
is somehow etiologically related to service; however, as the 
record does not reflect that the Veteran possesses a 
recognized degree of medical knowledge, his assertions as to 
the existence, nature and etiology of the current diagnoses 
are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir 2007) (holding that a layperson may provide 
competent evidence to establish a diagnosis where the lay 
person is "competent to identify the medical condition").  
Here, the Veteran is capable of observing gastrointestinal 
symptoms related to his IBS, but the Veteran is not competent 
(i.e., professionally qualified) to offer an opinion as to 
the cause of his IBS.  Additionally, as discussed above, the 
probative and persuasive evidence does not support the 
Veteran's assertions.  

Accordingly, a preponderance of the evidence is against the 
claim for service connection for irritable bowel syndrome, 
including as secondary to anxiety disorder, and there is no 
doubt to be resolved.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

II.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, or any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the Court held that VA must 
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant 
about the information and evidence the claimant is expected 
to provide.  

The Board finds that the VCAA notice requirements have been 
satisfied by the June 2004 letter.  In the June 2004 letter, 
VA informed the Veteran that in order to substantiate a claim 
for service connection, the evidence needed to show he had a 
current disability, a disease or injury in service, and 
evidence of a nexus between the post service disability and 
the disease or injury in service, which was usually shown by 
medical records or medical opinions.  See also the July and 
August 2004 VCAA letters.  

As to informing the Veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  Finally, the RO told the Veteran that he could 
obtain private records himself and submit them to VA.  

In accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), a March 2006 letter to the Veteran included the 
type of evidence necessary to establish a disability rating 
and effective date for the disabilities on appeal.  Although 
this notice was not issued before the rating decision on 
appeal, the Veteran has not been prejudiced, as the Veteran's 
pending claims are denied.  A supplemental statement of the 
case (SSOC) was also issued to him in November 2006.  See 
Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the Veteran's service 
treatment records, private treatment records from May 1983 to 
October 2005, and Social Security Administration (SSA) 
medical records.  The Veteran was also afforded a VA 
examination in connection with his psychiatric claims.  
Regarding the IBS claim, a VA medical opinion is not needed.  
There is no competent and credible evidence suggesting a 
nexus between the Veteran's disorder and service, and as 
previously noted, service connection is not in effect for any 
disability.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  No further action in this regard is needed.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include anxiety disorder is denied.  

Entitlement to service connection for PTSD is denied.  

Entitlement to service connection for IBS, including as 
secondary to anxiety disorder is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


